Citation Nr: 1412344	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  06-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2005 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico denied entitlement to a TDIU.  He perfected a timely appeal to that decision.  

In September 2011, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2013.  

In June 2013, the Board again remanded the case for further evidentiary development.  The AMC completed the requested development and issued an SSOC in October 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 




FINDINGS OF FACT

1.  The Veteran is service connected for post-traumatic stress disorder (PTSD) with depressive features, rated as 70 percent disabling; plantar calluses, rated as 10 percent disabling; constipation associated with PTSD with depressive features, rated as 10 percent disabling; hemorrhoids and erectile dysfunction, each rated as 0 percent disabling.  The Veteran's combined schedular rating is 80 percent.  

2.  The Veteran reportedly has a college degree and has had experience as a teacher.  He last worked full time in 1995.  

3.  The Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment consistent with his education and previous work experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2005 from the RO to the Veteran, which was issued prior to the RO decision in August 2005.  Additional letters were issued in May 2013 and June 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.   

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran's application for TDIU benefits (VA Form 21-8940) was received in May 2005.  The Veteran indicated that he had a college degree.  He had had occupational experience as a teacher; he reported that he became too disabled to work in 1995.  

Submitted in support of the Veteran's claim were VA progress notes dated from December 2004 to August 2005.  These records show that the Veteran received clinical attention and treatment for several disabilities, including his PTSD and bilateral foot disorder.  

At his personal hearing in November 2005, the Veteran indicated that he had a good education and began working with the Department of the Institution of Puerto Rico; however, he had to go to the hospital due to his condition and he eventually retired from his job.  The Veteran related that he was subsequently granted disability benefits by the Social Security Administration; he stated that he has not been able to be productive either in the military or as a civilian.  The Veteran reported that he has the background to be a teacher, but he is unable to overcome his PTSD symptoms to be productive.  The Veteran testified that he had a tendency to become confused, depressed and frustrated; as a result, he was no longer able to perform any written work.  He stated that he was also unable to be effective in his studies so he also quit school.  The Veteran related that he also retired from the reserves because he was unable to concentrate to do the work required to be activated.  

Submitted in support of the Veteran's claim were VA progress notes dated from August 2005 to March 2006.  These records show that the Veteran received ongoing clinical attention for his PTSD.  A VA hospital summary, dated in October 2005, noted that the Veteran presented with depressed mood and structured self-harm ideas.  The Veteran reported feeling depressed with loss of interest in activities, decreased appetite, crying spells, nightmares and trouble sleeping at night.  He also expressed concentration, feelings of worthlessness, helplessness and guilt.  He also reported intermittent death wishes and structured self-harm ideas by hanging.  He reported no self-harm to others ideation.  The Veteran could not identify a specific trigger for this episode.  The Veteran was admitted to the hospital to prevent harm to self, harm to others, and further deterioration of his mental condition.   The diagnostic impression was major depressive disorder, recurrent, severe and PTSD; he was assigned a GAF score of 30.  At discharge, it was noted that this behavior was more appropriate; he reached the maximum benefit of his inpatient hospitalization and was able to be treated in a less restrictive environment.  He was longer a danger to himself or to others; he was assigned a GAF score of 55.  

Also submitted in support of the Veteran's claim was a treatment report from Dr. Hector L. Torres, dated in August 2006, wherein he noted that the Veteran had poor functionality.  Dr. Torres stated that the Veteran had an inability to get involved in recreational activities, to participate adequately in social events, and to establish positive and consistent interpersonal relationships outside of his immediate family.  

Received in August 2006 were records from the Social Security Administration.  These records indicate that in 1995 and 1998, it was determined that the Veteran was not eligible for disability benefits.  Among the records was a lay statement from the Veteran's wife who maintained that the Veteran was unable to do the same job as before due to his illness.  She noted that work pressure and the students made matters worse for the Veteran.  

VA progress notes dated from October 2008 through June 2011 show that the Veteran received clinical evaluation and treatment for his PTSD.  

On the occasion of a VA examination in June 2011, the Veteran referred to episodes of flashbacks, anxiety, sadness, sleeping difficulties, isolation, irritability, concentration difficulties since service.  The Veteran indicates that the only activity that he is assist is related to his church activities.  The Veteran reported feeling tired and more irritable.  It was noted that the Veteran has been unemployed since 1995.  He previously worked as a teacher for 21 years.  

In October 2011, the Veteran's claims folders were returned to the VA examiner who conducted the June 2011 examination for an opinion regarding the Veteran's employability.  The VA psychiatrist stated that, based on review of the claims file and the medical records, and, after taking a psychiatric history and performing a review of the PTSD examination completed in June 2011, it was determined that Veteran's mood instability related to his PTSD can limit his capacity to interact effectively and on a sustained basis with other individuals decreasing his ability to obtain, perform and secure a financial gainful employment at present.  The examiner noted that the Veteran was gainfully employed until 1995 when he stopped due to his mental limitations.  

The Veteran was afforded a VA examination in November 2011 for an opinion regarding the affect of his service-connected disabilities on employability.  Following a genitounriary examination, the VA examiner stated that it was his opinion that the Veteran's deformity of penis does not render him unable to secure or follow a substantial gainful occupation.  It was also determined that the Veteran's hemorrhoids do not render him unemployable.  The examiner noted that the Veteran is an English teacher; he does not have to stay sitting all the time and, as stated on progress notes, his condition is stable.  Moreover, following an evaluation of the Veteran's feet, the examiner opined that the Veteran's flat foot condition does not render him unable to secure or follow a substantial gainful occupation.  He noted that the Veteran is an English teacher who refers excellent response to use of orthotic soles.  

The Veteran underwent a VA examination for evaluation of his PTSD in December 2012.  At that time, it was noted that the Veteran had worked as an English teacher for 22 years, but had left employment in 1995 purportedly on account of his mental disorder and had not worked since that time.  Overall, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  However, the examiner also indicated that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In August 2013, the claims folder was referred to a VA examiner for review and opinion regarding the effect of the Veteran's disabilities on his employability.  The examiner stated that, based on a careful review of all the mental status examinations performed to the Veteran by the C & P examiners since 2006, C-File, Hospital electronic medical records, clinical history of all the C & P examiners, psychiatrist, urologist, general physician, and psychosocial and clinical course, it was determined that the Veteran's service-connected conditions do not render him unemployable.  The examiner noted that the Veteran has been seen repeatedly from 2006 to 2013, by the examiners mentioned above and all reports concluded that he is able to secure and maintain a gainful job.  The examiner observed that the Veteran has not experienced a significant decrease in functionality, has not been hospitalized since 2006, no evidence of psychological crises, no evidence of changes in pharmacological treatment in relation to the service-connected PTSD and medical conditions.  There is no complete limitation on the type of employment activity due to the service-connected disabilities at this present evaluation since there is no evidence of recurrent crisis, hospitalization or pharmacotherapy failure.  The Veteran's medical and psychiatric conditions would not impact his ability to work in a part-time job.  Therefore, service-connected conditions are not precluding Veteran from a part-time, repetitive or stressful job.  During last year, there has been no crisis, hospitalization, or significant change in medication.  The Veteran is not unemployable on account of service-connected conditions.  Based on interview, CPRS Chart, and medical expertise, it is determined that the Veteran's service-connected conditions are stable.  It is worth to mention that since 2006, all examiners have had the same opinion regarding the Veteran's unemployability.  

In October 2013, the Veteran's claims folder was referred to a specialist for review and an opinion regarding his ability to engage in full-time employment.  The physician stated that it was his opinion that the Veteran's ability to engage in normal full time employment tasks, such as interacting with co-workers and bosses for an 8-hour day, concentrating for an 8-hour day, following rules and directions for an 8-hour day, and coping with stress and deadlines during an 8-hour work day is functionally impaired due to his occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, caused by his PTSD related forgetfulness, panic attacks (SOB, palpitations, fearful, choking sensation, feelings of impending doom); depressed mood; trouble sleeping with nightmares; socially withdrawn; and avoidance behavior.  The examiner cited the August 2013 medical opinion, wherein the examiner concluded that there is no complete limitation on the type of employment activity due to the service-connected disabilities at the evaluation since there was no evidence of recurrent crisis, hospitalization or pharmacotherapy failure.  The examiner also cited to the VA examination in May 2013, wherein the psychiatrist assessed the Veteran's occupational and social impairment as causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  


III.  Legal Analysis.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a) (2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  

In addition, TDIU may be awarded by the VA Director, Compensation and Pension Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is service connected for PTSD with depressive features, rated as 70 percent disabling; plantar calluses, rated as 10 percent disabling; constipation associated with PTSD with depressive features, rated as 10 percent disabling; hemorrhoids and erectile dysfunction, each rated as 0 percent disabling.  His combined evaluation is 80 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, following a VA examination in October 2011, a VA psychiatrist stated that, based on review of the claims file and the medical records, and, after taking a psychiatric history and performing a review of the PTSD examination completed in June 2011, that the Veteran's mood instability related to his PTSD can limit his capacity to interact effectively and on a sustained basis with other individuals decreasing his ability to obtain, perform and secure a financial gainful employment at present.  Subsequently, following a VA examination in November 2011, the VA examiner stated that the Veteran's flat foot condition does not render him unable to 

secure or follow a substantial gainful occupation.  He noted that the Veteran is an English teacher who refers excellent response to use of orthotic soles.  

The above medical opinions were supported by another VA examiner in Augusts 2013 who, after careful review of the claims folders, concluded that the Veteran's service-connected conditions do not render him unemployable.  The examiner explained that the Veteran has been seen repeatedly from 2006 to 2013 by the examiners mentioned above, and all reports concluded that he is able to secure and maintain a gainful job.  Lastly, in October 2013, another VA examiner reviewed the Veteran's file and concluded that the Veteran's ability to engage in normal full time employment tasks, such as interacting with co-workers and bosses for an 8-hour day, concentrating for an 8-hour day, following rules and directions for an 8-hour day, and coping with stress and deadlines during an 8-hour work day is functionally impaired due to his occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, caused by his PTSD related forgetfulness, panic attacks (SOB, palpitations, fearful, choking sensation, feelings of impending doom); depressed mood; trouble sleeping with nightmares; socially withdrawn; and avoidance behavior.  

In sum, the medical evidence of record establishes that the Veteran's disabilities limit his ability to engage in gainful employment; however, the evidence of record does not demonstrate that his disabilities would totally preclude him from being employed.  The Board acknowledges that the Veteran has difficulty with his service-connected PTSD, plantar calluses, constipation, hemorrhoids and erectile dysfunction, but such difficulties are accounted for in the current 80 percent combined disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned disability ratings.  In this case, there is no showing of total individual unemployability based solely on the service-connected disabilities.  

The Veteran genuinely believes that he is unemployable due to his service-connected disabilities.  His factual recitation as to his symptoms with respect to this disability is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether his service-connected disabilities alone are preventing him from being employable.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the August 2013 and October 2013 opinions provided by the VA psychologists who determined that the service-connected disabilities do not prevent the Veteran from working.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Although he has not been employed for many years, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a TDIU is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


